Exhibit 10.1

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (“Agreement”) is made and effective this
21st of April, 2005, by and between Cianciotta Holdings Inc. (“Consultant”) and
Gensym Corp. (“Company”).

 

Now, therefore, Consultant and Company agree as follows:

 

1. Engagement.

 

Company hereby engages Consultant, and Consultant accepts engagement, to provide
to Company Business Development and Selling Services as mutually agreed by the
parties from time to time. Services will be performed by Frank Cianciotta.
Consultant represents and warrants that all services shall be provided in a
professional and workmanlike manner and in accordance with applicable laws and
regulations.

 

2. Term.

 

Consultant shall provide services to Company pursuant to this Agreement for a
term commencing on 21st of April 2005 and ending at such time that is mutually
agreeable to both parties but shall last for at least 5 months. This Agreement
may be terminated at any time on or after September 21, 2005 by either party,
for any or no reason, upon five (5) days prior written notice to the other
party. In addition, this Agreement may be terminated immediately by either party
upon any material breach of the terms hereof by the other party or upon any
failure by the parties to agree on any matter hereunder requiring the mutual
agreement of the parties.

 

3. Place of Work and Tools.

 

Consultant shall render services primarily at Consultant’s offices, but may be
required from time to time, to provide the services at Company offices or such
other places as reasonably requested by Company as appropriate for the
performance of particular services. Company shall also loan to the consultant a
Sony Vaio laptop for the term of this agreement.

 

4. Time.

 

Consultant’s daily schedule and hours worked under this Agreement on a given day
shall generally be subject to Consultant’s discretion and shall be determined by
mutual agreement of the parties. Company relies upon Consultant to devote
sufficient time as is reasonably necessary to fulfill the spirit and purpose of
this Agreement. The Company and consultant agree that the amount of time shall
be approximately 50%, being an average of 10 days per month; provided that
Consultant shall not spend more than 10 days per month without Company’s prior
written approval.

 

5. Payment.

 

Company shall pay Consultant fees at a rate of $650.00 per day. Consultant shall
invoice for services at the middle and end of the month. Services will be billed
in half day increments.

 

Company will reimburse consultant for reasonable expenses incurred in the
performance of this Agreement; provided that any expenses in excess of $1,000
per month shall be subject to Company’s prior written approval.

 

7. Inventions and Proprietary Information.

 

7.1 Inventions. All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others and
whether during normal business hours or otherwise, during the term of this
Agreement or thereafter if resulting or directly derived from Proprietary
Information (as defined below), shall be the sole property of the Company. The
Consultant hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names,



--------------------------------------------------------------------------------

and other industrial and intellectual property rights and applications
therefore, in the United States and elsewhere, and appoints any officer of the
Company as his duly authorized attorney to execute, file, prosecute and protect
the same before any government agency, court or authority. Upon the request of
the Company and at the Company’s expense, the Consultant shall execute such
further assignments, documents and other instruments as may be necessary or
desirable to fully and completely assign all Inventions to the Company and to
assist the Company in applying for, obtaining and enforcing patents or
copyrights or other rights in the United States and in any foreign country with
respect to any Invention. The Consultant also hereby waives all claims to moral
rights in any Inventions.

 

7.2 Proprietary Information.

 

(a) The Consultant acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with Proprietary Information. The Consultant
agrees that he will not, during the term of this Agreement or at any time
thereafter, disclose to others, or use for his benefit or the benefit of others,
any Proprietary Information or Invention.

 

(b) For purposes of this Agreement, Proprietary Information shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of his service as a consultant to the
Company.

 

(c) The Consultant’s obligations under this Section 7.2 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 7.2 or (ii) is generally disclosed to third parties by the Company
without restriction on such third parties.

 

(d) Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all records,
files, memoranda, notes, designs, data, reports, price lists, customer lists,
drawings, plans, computer programs, software, software documentation, sketches,
laboratory and research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of the Company.

 

(e) The Consultant represents that his retention as a consultant with the
Company and his performance under this Agreement does not, and shall not, breach
any agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

 

7.3 Remedies. The Consultant acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Consultant agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.



--------------------------------------------------------------------------------

9. Independent Contractor.

 

Consultant is and throughout this Agreement shall be an independent contractor
and not an employee, partner or agent of Company. Consultant shall not be
entitled to nor receive any benefit normally provided to Company’s employees
such as, but not limited to, vacation payment, retirement, health care or sick
pay. Company shall not be responsible for withholding income or other taxes from
the payments made to Consultant. Consultant shall be solely responsible for
filing all returns and paying any income, social security or other tax levied
upon or determined with respect to the payments made to Consultant pursuant to
this Agreement.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

Cianciotta Holdings Inc.   Gensym Corp. By:  

/s/ Frank Cianciotta

--------------------------------------------------------------------------------

  By:  

/s/ Kim Mayyasi

--------------------------------------------------------------------------------

Name:   Frank Cianciotta   Name:   Kim Mayyasi Title:   President   Title:  
President and Chief Executive Officer